Judgment of conviction of the County Court of Nassau county reversed upon the law and the facts, indictment dismissed and defendant discharged upon the ground that the proof did not establish the commission of the crime of riot as section 2090 of the Penal Law has been interpreted. (Adamson v. City of New York, 188 N. Y. 255, 258.) In view of this decision the appeal from the order denying defendant’s motion for a new trial is dismissed. Lazansky, P. J., Young, Kapper and Carswell, JJ., concur; Davis, J., dissents and votes for affirmance.